DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 and 21 are pending
Claim 20 is cancelled
Claims 1 and 13 are currently amendedClaims 1-19 and 21 are rejected

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint Amended, independent claim 1 now recites “…and wherein the feeding of the acid and the chlorate salt is done after determining the chlorine dioxide level in the process water, the ORP of the process water, or the pH of the process water” on lines 11-13, which is not supported or described in the original specification filed on 02/26/2018; therefore, is new matter.  Claims 2-12 and 21 are also rejected since these claims depend on claim 1.  Furthermore, amended, independent claim 13 now recites “…and wherein the feeding of the acid and the chlorate salt is done after determining the chlorine dioxide level in the process water” on lines 8-9, which is not supported or described in the original specification filed on 02/26/2018; therefore, is new matter.  Claims 14-19 are also rejected since these claims depend on claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gravitt et al. (US 2003/0031621 A1) (hereinafter “Gravitt”) in view of Gill et al. (US 2003/0200997 A1) (hereinafter “Gill”).

Regarding Claim 1:
	Gravitt teaches a method of treating process water (motive water) (see FIG. 1, motive water source 1 for pumping motive water) (see paragraph 33 – “…the system consists of the following components and subsystems:  the Motive Water Source 1 which may be a pump or other pressure system, Eductor piping 2 to connect the motive water source 1 to the Eductor 3…”), comprising:
	Determining a chlorine dioxide level in the process water (see FIG. 1, chlorine dioxide analyzer 102), an oxidation reduction potential (ORP) of the process water (see FIG. 1, ORP meter 105), and a pH of the process water (see FIG. 1, pH meter 104) (see paragraph 33 – “…a control system comprised of a system controller 10, connected to input and output devices needed to control the system operation including a flow monitor for motive water 101, a chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105, and a user interface 105.”) (see paragraph 38 – “The system controller 10 receives information input via the user interface 105 and/or the flow monitor for motive water 101, the chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105.  The system controller 10 will respond with the appropriate production rate, or shutdown, or alert as appropriate to the current demand or conditions.”);
	Feeding an acid through a first feed line into a diluent stream in a diluent line or a solution in a tank (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 1, an acid storage tank 54, an acid flow check valve 61, an acid pump 52, an acid piping 6 and an acid spray nozzle 72.  Furthermore, the acid is fed through the feed line 6 into the reactor/tank 7, wherein the resulting solution is further fed/injected into eductor 3 via piping 8.  Also, motive water is pumped by motive water source 1 and via piping 2 into the eductor 3, where the motive water and the resulting solution are mixed/treated/interacted to further produce an effluent stream in effluent piping 9) (see paragraph 33 – “…an acid metered feed system comprised either of an acid educted feed system, an acid pump 52 or an acid gravity feed system and an acid storage tank 54, chemical feed piping 6 to connect the respective feed systems to the system reactor 7, acid flow check valve 61…”) (see paragraph 34 – “The system reactor 7 is further comprised of the following:  a chlorate/reducing agent blend spray nozzle 71, an acid spray nozzle 72, a spherical reaction chamber 73 and a baffle 74.”);
	Feeding a chlorate salt through a second feed line into the diluent stream or the solution in the tank (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 1, a chlorate/reducing agent blend storage tank 44, a chlorate/reducing agent blend flow check valve 62, a chlorate/reducing agent blend pump 42, a chlorate/reducing agent blend piping 6, and a chlorate/reducing agent blend spray a chlorate/reducing agent blend pump 42 or a chlorate/reducing agent blend gravity feed system, and a chlorate/reducing agent blend storage tank 44…chemical feed piping 6 to connect the respective feed systems to the system reactor 7…chlorate/reducing agent blend flow check valve 62…”) (see paragraph 34 – “The system reactor 7 is further comprised of the following:  a chlorate/reducing agent blend spray nozzle 71, an acid spray nozzle 72, a spherical reaction chamber 73 and a baffle 74.”) (see claim 8 – “…the metal chlorate is sodium chlorate, the reducing agent blend is at least one of the following, hydrogen peroxide…”);
	Injecting the diluent stream or the solution in the tank into the process water (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 1, reactants (acid and chlorate salt) are fed into the reactor/tank 7, whereby the resulting solution fluid stream is fed into eductor 3 via piping 8.  Also, motive water is pumped by motive water source 1 and via piping 2 into the eductor 3, where the motive water and the resulting solution fluid stream are mixed/treated/interacted to further produce an effluent stream in effluent piping 9) (see paragraph 33 – “…Eductor/Reactor connection piping 8, and effluent out feed piping 9…”) (see claim 8 – “…the metal chlorate is sodium chlorate, the reducing agent blend is at least one of the following, hydrogen peroxide…”); and
wherein the feeding of the acid and the chlorate salt is done after determining the chlorine dioxide level in the process water, the ORP of the process water, or the pH of the process water (Examiner’s note:  The system controller 10, connected to the input and output devices (such as the sensors, the acid tank and the chlorate salt tank), receives information from the chlorine dioxide analyzer 102, the pH meter 104, and the ORP meter 105, and then responds correspondingly.  As a result, it is inherent the feeding of the acid and the chlorate salt (a response by the system controller) is done after the measurements via the sensors) (see Gravitt paragraph 33 – “…a control system comprised of a System Controller 10, connected to input and output devices needed to control the system operation including a flow monitor for motive water 101, a chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105, and a user interface 105.”) (see Gravitt paragraph 38 – “The system controller 10 receives information input via the user interface 105 and/or the flow monitor for motive water 101, the chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105.  The system controller 10 will respond with the appropriate production rate, or shutdown, or alert as appropriate to the current demand or conditions.”).
Although Gravitt teaches a separate acid storage tank with a separate corresponding pump and feed pipe, and a separate chlorate storage tank with a separate corresponding pump and feed pipe for treating process (motive) water, Gravitt does not specifically teach treating process water in a cooling tower and also does not 
	Gill teaches a method of cleaning and disinfecting industrial water in a cooling tower (see Gill paragraph 20 – “…a method of simultaneously cleaning and disinfecting an industrial water system…”) (see Gill paragraph 69 – “These industrial water systems include…cooling water systems, including open recirculating, closed and once-through cooling water systems…”) (see Gill paragraph 116 – “If a cooling tower has been cleaned and disinfected by the method of the instant claimed invention…”) (see Gill paragraph 132 – “These industrial water systems consist of evaporative cooling towers, open re-circulating, closed and once-through cooling water systems…”) including feeding an acid (see Gill paragraph 64 – “an acid;”) (see Gill paragraph 78 – “The acid is selected from the group consisting of…hydrochloric acid, sulfuric acid…”) (see Gill paragraph 80 – “The amount of acid added to the water of the industrial water system depends upon what type of industrial water system…a cooling water system, then the amount of acid added is that required to achieve and maintain a pH…People of ordinary skill in the art know how to calculate how much of each acid would be required in order to achieve the desired pH by taking into account the system volume and the alkalinity within the system.”) (see Gill paragraph 164 – “Inhibited hydrochloric acid is then added to the water.  Sufficient hydrochloric acid is added such that the pH of the water is from about 2.0 to about 3.0…while continuing to add whatever acid is required in order to maintain a pH of from about 2.0 to about 2.5…”), and feeding a chlorate salt (see Gill paragraph 63 – “a Compound selected from the group consisting of the alkali salts of chlorite and chlorate or a mixture alkali salts of chlorite and chlorate and mixtures thereof.  These alkali salts include…sodium chlorate…”) (see Gill paragraph 76 – “The amount of sodium chlorate or potassium chlorate added to the water of the industrial water system depends upon what type of industrial water system…a cooling water system, then the amount of sodium chlorate added is from about 1 ppm to about 1000 ppm…”) (see Gill paragraph 163 – “Sufficient sodium chlorite (NaClO2), take from the chemical stockroom, is added to the system water such that its concentration in the water is 100 ppm…”), wherein feeding the acid and feeding the chlorate salt do not occur at the same time (do not overlap) (see Gill paragraphs 61-65 – “providing an industrial water system; adding to the water of said industrial water system a compound selected from the group consisting of the alkali salts of chlorite and chlorate or a mixture thereof; and an acid; and wherein said acid is added before the Compound is added, or the acid is added after the Compound is added;”).
Gravitt and Gill are analogous inventions in the art of teaching a water treatment system and method including feeding an acid and a chlorate salt into a water stream.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system and method including the system controller 10 of Gravitt to include a step of feeding the acid and feeding the chlorate salt one after another (not at the same time) to treat process water in a cooling tower, as taught by Gill, in order to allow the acid and the chlorate salt compound to circulate and mix effectively and efficiently and to further produce more chlorine dioxide (see Gill paragraphs 81-82 – “Either the acid is added before the Compound or the The advantage of the instant claimed invention is that it is possible to obtain continuous generation of chlorine dioxide disinfectant throughout the water system while also achieving simultaneous acid cleaning…allows a certain amount of circulation of the Compound and acid prior to their reaction to create chlorine dioxide.  This means more chlorine dioxide is created farther away from the point of addition of the Compound and the acid.”).

Regarding Claim 2:
The combination of Gravitt in view of Gill teaches the method of claim 1, wherein Gravitt further teaches feeding hydrogen peroxide through the second feed line, and wherein the acid is sulfuric acid and the diluent stream comprises water (see Gravitt FIG. 1, a chlorate/reducing agent blend storage tank 44 consists of a chlorate salt and a reducing agent such as hydrogen peroxide further creating the blend, and the chlorate/reducing agent blend is further fed through the second feed line/pipe 6 into the reactor/tank 7.  Additionally, the acid, such as sulfuric acid, is fed through the feed line 6 into the reactor/tank 7, wherein the resulting solution is further fed/injected into eductor 3 via piping 8.  Also, motive water is pumped by motive water source 1 and via piping 2 into the eductor 3, where the motive water and the resulting solution are mixed/treated/interacted to further produce an effluent stream in effluent piping 9) (see Gravitt claim 8 – “…where the mineral acid is either comprised totally of, or is a blend containing at least one of the following, sulfuric acid, hydrochloric acid…the metal chlorate is sodium chlorate, the reducing agent blend is at least one of the following, hydrogen peroxide…”) (see Gravitt paragraph 40).

Regarding Claim 3:
The combination of Gravitt in view of Gill teaches the method of claim 1, wherein Gravitt further teaches a transition in a cross-section from the first feed line or the second feed line to the diluent line or the tank is not streamlined (Examiner’s note:  this claim limitation is in an alternative form) (Examiner’s note:  specification of application paragraph 29 states “The inside wall of the first and second feed lines may intersect the inside wall of the diluent line or tank at an angle of about 90 degrees.  When the transition is not streamlined the two streams that intersect may mix more efficiently.”) (see Gravitt FIG. 1, the chlorate/reducing agent blend spray nozzle 71 and the acid spray nozzle 72 are oriented so as to direct about a 90 degree conical spray pattern toward each other (‘not streamlined’) to allow a more efficient mixing of the acid and the chlorate/reducing agent blend within reactor/tank 7) (see Gravitt paragraph 37 – “The acid spray nozzle 72 and the chlorate/reducing agent blend spray nozzle 71 are arranged to provide a broad area of intersection of the generally conical spray patterns generated by the acid spray nozzle 72 and the chlorate/reducing agent blend spray nozzle 71…”) (see Gravitt claim 2 – “…where the reactant spray nozzles are oriented so as to direct a 45 to 160 degree conical spray pattern toward each other along a common axis, and where the reaction products are removed in a direction 90 degrees to that axis.”) (see Gravitt claim 4 – “…where the exit port of the reactor is partially obstructed with a baffle plate that reduce the open cross sectional area to retain the foam reaction surface.”) (see Gravitt claim 5 – “…wherein the baffle reduces the cross sectional area by 25% to 75%.”) (see Gravitt claim 6 – “…wherein the baffle 

Regarding Claim 4:
The combination of Gravitt in view of Gill teaches the method of claim 1, wherein Gill further teaches the acid and the chlorate salt are in a solid form (see Gill paragraph 73 – “Sodium chlorate is a commodity chemical that can be obtained from most chemical supply companies.  The preferred sodium chlorate is from about a 20 to about a 50 Wt/Wt % solution of sodium chlorate in water…”) (dry/solid sodium chlorate is further mixed in water to create a solution) (see Gill paragraph 79 – “These acids are commercial chemicals available from a chemical supply company.  These acids can be purchased in dry or in liquid form or in formations that contain other functional chemicals which also can be in dry or liquid form…”).
Gravitt and Gill are analogous inventions in the art of teaching a water treatment system and method including feeding an acid and a chlorate salt into a water stream.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the acid and the chlorate salt within the water treatment system and method of Gravitt to be in a dry or solid form, as taught by Gill, without changing or altering the overall scope and function of the invention, to achieve the same desirable result of feeding/injecting the acid and the chlorate salt into the reactor/tank 7 of Gravitt and eventually into the process (motive) water stream to produce the effluent stream in effluent piping 9 (see Gill paragraph 73 – “Sodium chlorate is a commodity chemical that can be obtained from most chemical supply sodium chlorate in water…”) (see Gill paragraph 79 – “These acids are commercial chemicals available from a chemical supply company.  These acids can be purchased in dry or in liquid form or in formations that contain other functional chemicals which also can be in dry or liquid form…”).

Regarding Claim 5:
The combination of Gravitt in view of Gill teaches the method of claim 1, wherein Gravitt further teaches a pH meter 104 and a system controller 10 capable of receiving input information from the pH meter 104 and responding accordingly (see Gravitt paragraph 33 – “…a control system comprised of a system controller 10, connected to input and output devices needed to control the system operation including a flow monitor for motive water 101, a chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105, and a user interface 105.”) (see Gravitt paragraph 38 – “The system controller 10 receives information input via the user interface 105 and/or the flow monitor for motive water 101, the chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105.  The system controller 10 will respond with the appropriate production rate, or shutdown, or alert as appropriate to the current demand or conditions.”).
Gill further teaches adding a sufficient amount of acid to lower, raise and/or maintain the pH of the water within a specified pH range (‘a predetermined pH set point’) (pH of from about 2.0 to about 2.5) (If the pH of the water is above 2.0 to about 2.5, then an amount of acid is added to bring the pH back down and maintained from lowering the pH of the water in the industrial water system to about 4.0 by adding an acid…”) (see Gill paragraph 42 – “…raising the pH of the water in the industrial water system…stopping the addition of acid…”) (see Gill paragraph 80 – “The amount of acid added to the water of the industrial water system depends upon what type of industrial water system…the amount of acid added is that required to achieve and maintain a pH from about 1 to about 5, preferably from about 1 to about 3 and most preferably from about 2 to about 2.5.  People of ordinary skill in the art know how to calculate how much of each acid would be required in order to achieve the desired pH by taking into account the system volume and the alkalinity within the system.”) (see Gill paragraph 164 – “Inhibited hydrochloric acid is then added to the water.  Sufficient hydrochloric acid is added such that the pH of the water is from about 2.0 to about 3.0…while continuing to add whatever acid is required in order to maintain a pH of from about 2.0 to about 2.5…”).
Gravitt and Gill are analogous inventions in the art of teaching a water treatment system and method including feeding an acid and a chlorate salt into a water stream.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system and method including the system controller 10 of Gravitt to include a step of feeding a sufficient amount of acid when the pH of the process water is above a predetermined pH set point, as taught by Gill, in order to produce an effective process (motive) water fluid stream with a safe pH level (see Gill paragraph 80 – “The amount of acid added to the water of the industrial water system depends upon what type of industrial water system…the amount of acid added is that required to achieve and maintain a pH from about 1 to about 5, preferably from about 1 to about 3 and most preferably from about 2 to about 2.5.  People of ordinary skill in the art know how to calculate how much of each acid would be required in order to achieve the desired pH by taking into account the system volume and the alkalinity within the system.”) (see Gill paragraph 164 – “Inhibited hydrochloric acid is then added to the water.  Sufficient hydrochloric acid is added such that the pH of the water is from about 2.0 to about 3.0…while continuing to add whatever acid is required in order to maintain a pH of from about 2.0 to about 2.5…”).

Regarding Claim 6:
The combination of Gravitt in view of Gill teaches the method of claim 1, wherein Gravitt further teaches an ORP meter 105, a chlorine dioxide analyzer 102 and a system controller 10 capable of receiving input information from the ORP meter 105 and the chlorine dioxide analyzer 102 and responding accordingly (see Gravitt paragraph 33 – “…a control system comprised of a system controller 10, connected to input and output devices needed to control the system operation including a flow monitor for motive water 101, a chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105, and a user interface 105.”) (see Gravitt paragraph 38 – “The system controller 10 receives information input via the user interface 105 and/or the flow monitor for motive water 101, the chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105.  The system controller 10 will respond with the appropriate production rate, or shutdown, or alert as appropriate to the current demand or conditions.”).
Gill further teaches adding a sufficient amount of chlorate salt to further maintain a chlorine dioxide concentration level in the process water within a specific chlorine dioxide concentration level (‘a predetermined chlorine dioxide set point’) (see Gill paragraph 39 – “…adding a Compound selected from the group consisting of the alkali salts of chlorite and chlorate…wherein enough Compound is added to reach a concentration of from about 1 ppm to about 1000 ppm…”) (see Gill paragraph 76 – “The amount of sodium chlorate or potassium chlorate added to the water of the industrial water system depends upon what type of industrial water system…a cooling water system, then the amount of sodium chlorate added is from about 1 ppm to about 1000 ppm…”) (see Gill paragraph 163 – “Sufficient sodium chlorite (NaClO2), take from the chemical stockroom, is added to the system water such that its concentration in the water is 100 ppm…”) (see Gill paragraph 164 – “…During cleaning and disinfecting, samples are periodically collected and monitored for chlorine dioxide using standard analytical technique to determine chlorine dioxide as well as determining the level…”) (see Gill paragraph 165 – “…chlorine dioxide concentrations are found to be in the range of from about 0.5 to about 1.0 ppm…”).
Gravitt and Gill are analogous inventions in the art of teaching a water treatment system and method including feeding an acid and a chlorate salt into a water stream.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system and method including Sufficient sodium chlorite (NaClO2), take from the chemical stockroom, is added to the system water such that its concentration in the water is 100 ppm…”) (see Gill paragraph 164 – “…During cleaning and disinfecting, samples are periodically collected and monitored for chlorine dioxide using standard analytical technique to determine chlorine dioxide as well as determining the level…”) (see Gill paragraph 165 – “…chlorine dioxide concentrations are found to be in the range of from about 0.5 to about 1.0 ppm…”).

Regarding Claim 7:
The combination of Gravitt in view of Gill teaches the method of claim 1, wherein Gravitt further teaches passing the diluent stream through a mixer (see Gravitt FIG. 1, eductor 3) (see Gravitt FIG. 1, reactants (acid and chlorate salt) are fed into the reactor/tank 7, whereby the resulting solution fluid stream is fed into eductor 3 via piping 8.  Also, motive water is pumped by motive water source 1 and via piping 2 into the eductor 3, where the motive water and the resulting solution fluid stream are mixed/treated/interacted to further produce an effluent stream in effluent piping 9) (see Gravitt paragraph 37 – “…Successive amounts of the Acid and Chlorate/Reducing agent blend reactants are sprayed…The Eductor 3, by means of the motive water flow 

Regarding Claim 8:
The combination of Gravitt in view of Gill teaches the method of claim 1, wherein Gravitt further teaches reacting the acid and the chlorate salt to form chlorine dioxide when both the acid and the chlorate salt are present in the diluent stream or the solution in the tank (Examiner’s note:  this claim limitation is in an alternative form) (see Gravitt paragraph 2 – “…for generating chlorine dioxide…in a spherically shaped reactor wherein the reactants are sprayed to promote intimate contact and, thereby, promote efficient mixing.”) (see Gravitt paragraph 25 – “…chlorine dioxide is formed in a rapid, controllable, simple, safe and high efficient manner using a novel apparatus…”) (see Gravitt claim 1).

Regarding Claim 9:
The combination of Gravitt in view of Gill teaches the method of claim 1, wherein Gravitt further teaches the diluent stream or the solution in the tank comprises a fluctuating chlorine dioxide concentration (Examiner’s note:  this claim limitation is in an alternative form) (see Gravitt FIG. 1, a chlorine dioxide analyzer 102.  Furthermore, Gravitt discloses three examples in paragraphs 40-42 producing a fluctuated chlorine dioxide concentration based on a changing feed amount of the acid reactant and the chlorate/reducing agent blend reactant) (see Gravitt paragraph 40 – “The resulting 2 and demonstrated a chlorate conversion efficiency of 96.6%.  The acid feed per kilogram…was 2.44 kilograms.”) (see Gravitt paragraph 41 – “The resulting chlorine dioxide solution contained 310-PPM ClO2 and demonstrated a chlorate conversion efficiency of 100%.  The acid feed per kilogram…was 2.54 kilograms.”) (see Gravitt paragraph 42 – “The resulting chlorine dioxide solution contained 264-PPM ClO2 and demonstrated a chlorate conversion efficiency of 100%.  The acid feed per kilogram…was 2.98 kilograms.”). 

Regarding Claim 10:
The combination of Gravitt in view of Gill teaches the method of claim 1, wherein Gravitt further teaches determining the ORP of the process water is performed using an ORP sensor (see Gravitt FIG. 1, ORP meter 105) that is in communication with a computer (see Gravitt FIG. 1, a control system comprised of a system controller 10) that converts a signal from the ORP sensor into a numerical value that corresponds to the ORP of the process water (see Gravitt paragraph 33 – “…a control system comprised of a system controller 10, connected to input and output devices needed to control the system operation including a flow monitor for motive water 101, a chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105, and a user interface 105.”) (see Gravitt paragraph 38 – “The system controller 10 receives information input via the user interface 105 and/or the flow monitor for motive water 101, the chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105.  The system controller 10 will respond with the appropriate production rate, or shutdown, or alert as appropriate to the current demand or conditions.”).

Regarding Claim 11:
The combination of Gravitt in view of Gill teaches the method of claim 1, wherein Gravitt further teaches determining the pH of the process water is performed using a pH meter (see Gravitt FIG. 1, pH meter 104) that is in communication with a computer (see Gravitt FIG. 1, a control system comprised of a system controller 10) that converts a signal from the pH meter into a numerical value that corresponds to the pH of the process water (see Gravitt paragraph 33 – “…a control system comprised of a system controller 10, connected to input and output devices needed to control the system operation including a flow monitor for motive water 101, a chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105, and a user interface 105.”) (see Gravitt paragraph 38 – “The system controller 10 receives information input via the user interface 105 and/or the flow monitor for motive water 101, the chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105.  The system controller 10 will respond with the appropriate production rate, or shutdown, or alert as appropriate to the current demand or conditions.”).

Regarding Claim 12:
The combination of Gravitt in view of Gill teaches the method of claim 1, wherein Gravitt further teaches determining the chlorine dioxide level in the process water is a control system comprised of a system controller 10, connected to input and output devices needed to control the system operation including a flow monitor for motive water 101, a chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105, and a user interface 105.”) (see Gravitt paragraph 38 – “The system controller 10 receives information input via the user interface 105 and/or the flow monitor for motive water 101, the chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105.  The system controller 10 will respond with the appropriate production rate, or shutdown, or alert as appropriate to the current demand or conditions.”).

Regarding Claim 13:
Gravitt teaches a method of treating process water (motive water) (see FIG. 1, motive water source 1 for pumping motive water) (see paragraph 33 – “…the system consists of the following components and subsystems:  the Motive Water Source 1 which may be a pump or other pressure system, Eductor piping 2 to connect the motive water source 1 to the Eductor 3…”), comprising:
determining a chlorine dioxide level in the process water (see FIG. 1, chlorine dioxide analyzer 102) (see paragraph 33 – “…a control system comprised of a system controller 10, connected to input and output devices needed to control the system a chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105, and a user interface 105.”) (see paragraph 38 – “The system controller 10 receives information input via the user interface 105 and/or the flow monitor for motive water 101, the chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105.  The system controller 10 will respond with the appropriate production rate, or shutdown, or alert as appropriate to the current demand or conditions.”);
feeding an acid through a first feed line into a diluent stream in a diluent line or a solution in a tank (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 1, an acid storage tank 54, an acid flow check valve 61, an acid pump 52, an acid piping 6 and an acid spray nozzle 72.  Furthermore, the acid is fed through the feed line 6 into the reactor/tank 7, wherein the resulting solution is further fed/injected into eductor 3 via piping 8.  Also, motive water is pumped by motive water source 1 and via piping 2 into the eductor 3, where the motive water and the resulting solution are mixed/treated/interacted to further produce an effluent stream in effluent piping 9) (see paragraph 33 – “…an acid metered feed system comprised either of an acid educted feed system, an acid pump 52 or an acid gravity feed system and an acid storage tank 54, chemical feed piping 6 to connect the respective feed systems to the system reactor 7, acid flow check valve 61…”) (see paragraph 34 – “The system reactor 7 is further comprised of the following:  a chlorate/reducing agent blend spray nozzle 71, an acid spray nozzle 72, a spherical reaction chamber 73 and a baffle 74.”);
Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 1, a chlorate/reducing agent blend storage tank 44, a chlorate/reducing agent blend flow check valve 62, a chlorate/reducing agent blend pump 42, a chlorate/reducing agent blend piping 6, and a chlorate/reducing agent blend spray nozzle 71.  Furthermore, the chlorate salt is fed through the feed line 6 into the reactor/tank 7, wherein the resulting solution is further fed/injected into eductor 3 via piping 8.  Also, motive water is pumped by motive water source 1 and via piping 2 into the eductor 3, where the motive water and the resulting solution are mixed/treated/interacted to further produce an effluent stream in effluent piping 9) (see paragraph 33 – “…the chlorate/reducing agent blend metered feed system, comprised either of an educted feed system, a chlorate/reducing agent blend pump 42 or a chlorate/reducing agent blend gravity feed system, and a chlorate/reducing agent blend storage tank 44…chemical feed piping 6 to connect the respective feed systems to the system reactor 7…chlorate/reducing agent blend flow check valve 62…”) (see paragraph 34 – “The system reactor 7 is further comprised of the following:  a chlorate/reducing agent blend spray nozzle 71, an acid spray nozzle 72, a spherical reaction chamber 73 and a baffle 74.”) (see claim 8 – “…the metal chlorate is sodium chlorate, the reducing agent blend is at least one of the following, hydrogen peroxide…”);
injecting the diluent stream or the solution in the tank into the process water (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 1, reactants (acid and chlorate salt) are fed into the reactor/tank 7, whereby the resulting solution the metal chlorate is sodium chlorate, the reducing agent blend is at least one of the following, hydrogen peroxide…”); and
wherein the feeding of the acid and the chlorate salt is done after determining the chlorine dioxide level in the process water (Examiner’s note:  The system controller 10, connected to the input and output devices (such as the sensors, the acid tank and the chlorate salt tank), receives information from the chlorine dioxide analyzer 102, the pH meter 104, and the ORP meter 105, and then responds correspondingly.  As a result, it is inherent the feeding of the acid and the chlorate salt (a response by the system controller) is done after the measurements via the sensors) (see Gravitt paragraph 33 – “…a control system comprised of a System Controller 10, connected to input and output devices needed to control the system operation including a flow monitor for motive water 101, a chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105, and a user interface 105.”) (see Gravitt paragraph 38 – “The system controller 10 receives information input via the user interface 105 and/or the flow monitor for motive water 101, the chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105.  The system controller 10 will respond with the appropriate production rate, or shutdown, or alert as appropriate to the current demand or conditions.”).

	Gill teaches a method of cleaning and disinfecting industrial water in a cooling tower (see Gill paragraph 20 – “…a method of simultaneously cleaning and disinfecting an industrial water system…”) (see Gill paragraph 69 – “These industrial water systems include…cooling water systems, including open recirculating, closed and once-through cooling water systems…”) (see Gill paragraph 116 – “If a cooling tower has been cleaned and disinfected by the method of the instant claimed invention…”) (see Gill paragraph 132 – “These industrial water systems consist of evaporative cooling towers, open re-circulating, closed and once-through cooling water systems…”) including feeding an acid (see Gill paragraph 64 – “an acid;”) (see Gill paragraph 78 – “The acid is selected from the group consisting of…hydrochloric acid, sulfuric acid…”) (see Gill paragraph 80 – “The amount of acid added to the water of the industrial water system depends upon what type of industrial water system…a cooling water system, then the amount of acid added is that required to achieve and maintain a pH…People of ordinary skill in the art know how to calculate how much of each acid would be required in order to achieve the desired pH by taking into account the system volume and the alkalinity within the system.”) (see Gill paragraph 164 – “Inhibited hydrochloric acid is then added to the water.  Sufficient hydrochloric acid is added such that the pH of the water is from about 2.0 to about 3.0…while continuing a Compound selected from the group consisting of the alkali salts of chlorite and chlorate or a mixture thereof…”) (see Gill paragraph 71 – “The compound is selected from the alkali salts of chlorite and chlorate and mixtures thereof.  These alkali salts include…sodium chlorate…”) (see Gill paragraph 76 – “The amount of sodium chlorate or potassium chlorate added to the water of the industrial water system depends upon what type of industrial water system…a cooling water system, then the amount of sodium chlorate added is from about 1 ppm to about 1000 ppm…”) (see Gill paragraph 163 – “Sufficient sodium chlorite (NaClO2), take from the chemical stockroom, is added to the system water such that its concentration in the water is 100 ppm…”), wherein feeding the acid and feeding the chlorate salt do not occur at the same time (do not overlap) (see Gill paragraphs 61-65 – “providing an industrial water system; adding to the water of said industrial water system a compound selected from the group consisting of the alkali salts of chlorite and chlorate or a mixture thereof; and an acid; and wherein said acid is added before the Compound is added, or the acid is added after the Compound is added;”).
Gravitt and Gill are analogous inventions in the art of teaching a water treatment system and method including feeding an acid and a chlorate salt into a water stream.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water treatment system and method including the system controller 10 of Gravitt to include a step of feeding the acid and feeding the chlorate salt one after another (not at the same time), as taught by Gill, in order to allow The advantage of the instant claimed invention is that it is possible to obtain continuous generation of chlorine dioxide disinfectant throughout the water system while also achieving simultaneous acid cleaning…allows a certain amount of circulation of the Compound and acid prior to their reaction to create chlorine dioxide.  This means more chlorine dioxide is created farther away from the point of addition of the Compound and the acid.”).

Regarding Claim 14:
The combination of Gravitt in view of Gill teaches the method of claim 13, wherein Gravitt further teaches feeding hydrogen peroxide through the second feed line (see Gravitt FIG. 1, a chlorate/reducing agent blend storage tank 44 consists of a chlorate salt and a reducing agent such as hydrogen peroxide further creating the blend, and the chlorate/reducing agent blend is further fed through the second feed line/pipe 6 into the reactor/tank 7.  Additionally, the acid, such as sulfuric acid, is fed through the feed line 6 into the reactor/tank 7, wherein the resulting solution is further fed/injected into eductor 3 via piping 8.  Also, motive water is pumped by motive water source 1 and via piping 2 into the eductor 3, where the motive water and the resulting solution are mixed/treated/interacted to further produce an effluent stream in effluent piping 9) (see Gravitt claim 8 – “…where the mineral acid is either comprised totally of, or is a blend containing at least one of the following, sulfuric acid, hydrochloric the metal chlorate is sodium chlorate, the reducing agent blend is at least one of the following, hydrogen peroxide…”) (see Gravitt paragraph 40).

Regarding Claim 15:
The combination of Gravitt in view of Gill teaches the method of claim 13, wherein Gravitt further teaches the acid is sulfuric acid (see Gravitt FIG. 1, a chlorate/reducing agent blend storage tank 44 consists of a chlorate salt and a reducing agent such as hydrogen peroxide further creating the blend, and the chlorate/reducing agent blend is further fed through the second feed line/pipe 6 into the reactor/tank 7.  Additionally, the acid, such as sulfuric acid, is fed through the feed line 6 into the reactor/tank 7, wherein the resulting solution is further fed/injected into eductor 3 via piping 8.  Also, motive water is pumped by motive water source 1 and via piping 2 into the eductor 3, where the motive water and the resulting solution are mixed/treated/interacted to further produce an effluent stream in effluent piping 9) (see Gravitt claim 8 – “…where the mineral acid is either comprised totally of, or is a blend containing at least one of the following, sulfuric acid, hydrochloric acid…the metal chlorate is sodium chlorate, the reducing agent blend is at least one of the following, hydrogen peroxide…”) (see Gravitt paragraph 40).

Regarding Claim 16:
The combination of Gravitt in view of Gill teaches the method of claim 13, wherein Gravitt further teaches a transition in a cross-section from the first feed line or the second feed line to the diluent line or the tank is not streamlined (Examiner’s note:  Examiner’s note:  specification of application paragraph 29 states “The inside wall of the first and second feed lines may intersect the inside wall of the diluent line or tank at an angle of about 90 degrees.  When the transition is not streamlined the two streams that intersect may mix more efficiently.”) (see Gravitt FIG. 1, the chlorate/reducing agent blend spray nozzle 71 and the acid spray nozzle 72 are oriented so as to direct about a 90 degree conical spray pattern toward each other (‘not streamlined’) to allow a more efficient mixing of the acid and the chlorate/reducing agent blend within reactor/tank 7) (see Gravitt paragraph 37 – “The acid spray nozzle 72 and the chlorate/reducing agent blend spray nozzle 71 are arranged to provide a broad area of intersection of the generally conical spray patterns generated by the acid spray nozzle 72 and the chlorate/reducing agent blend spray nozzle 71…”) (see Gravitt claim 2 – “…where the reactant spray nozzles are oriented so as to direct a 45 to 160 degree conical spray pattern toward each other along a common axis, and where the reaction products are removed in a direction 90 degrees to that axis.”) (see Gravitt claim 4 – “…where the exit port of the reactor is partially obstructed with a baffle plate that reduce the open cross sectional area to retain the foam reaction surface.”) (see Gravitt claim 5 – “…wherein the baffle reduces the cross sectional area by 25% to 75%.”) (see Gravitt claim 6 – “…wherein the baffle sufficiently reduces the cross sectional area so as to produce a retained foam medium to receive the subsequent reactant sprays.”).




The combination of Gravitt in view of Gill teaches the method of claim 13, wherein Gill further teaches the acid and the chlorate salt are in a solid form (see Gill paragraph 73 – “Sodium chlorate is a commodity chemical that can be obtained from most chemical supply companies.  The preferred sodium chlorate is from about a 20 to about a 50 Wt/Wt % solution of sodium chlorate in water…”) (dry/solid sodium chlorate is further mixed in water to create a solution) (see Gill paragraph 79 – “These acids are commercial chemicals available from a chemical supply company.  These acids can be purchased in dry or in liquid form or in formations that contain other functional chemicals which also can be in dry or liquid form…”).
Gravitt and Gill are analogous inventions in the art of teaching a water treatment system and method including feeding an acid and a chlorate salt into a water stream.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the acid and the chlorate salt within the water treatment system and method of Gravitt to be in a dry or solid form, as taught by Gill, without changing or altering the overall scope and function of the invention, to achieve the same desirable result of feeding/injecting the acid and the chlorate salt into the reactor/tank 7 of Gravitt and eventually into the process (motive) water stream to produce the effluent stream in effluent piping 9 (see Gill paragraph 73 – “Sodium chlorate is a commodity chemical that can be obtained from most chemical supply companies.  The preferred sodium chlorate is from about a 20 to about a 50 Wt/Wt % solution of sodium chlorate in water…”) (see Gill paragraph 79 – “These acids are commercial chemicals available from a chemical supply company.  These acids can be purchased in dry or in liquid form or in formations that contain other functional chemicals which also can be in dry or liquid form…”).

Regarding Claim 18:
The combination of Gravitt in view of Gill teaches the method of claim 13, wherein Gravitt further teaches the diluent stream comprises water (see Gravitt FIG. 1, reactants (acid and chlorate salt) are fed into the reactor/tank 7, whereby the resulting solution fluid stream is fed into eductor 3 via piping 8.  Also, motive water is pumped by motive water source 1 and via piping 2 into the eductor 3, where the motive water and the resulting solution fluid stream are mixed/treated/interacted to further produce an effluent stream in effluent piping 9) (see Gravitt paragraph 33 – “…the system consists of the following components and subsystems:  the Motive Water Source 1 which may be a pump or other pressure system, Eductor piping 2 to connect the motive water source 1 to the Eductor 3…”).

Regarding Claim 19:
The combination of Gravitt in view of Gill teaches the method of claim 13, wherein Gravitt further teaches the diluent stream or the solution in the tank comprises a fluctuating chlorine dioxide concentration (Examiner’s note:  this claim limitation is in an alternative form) (see Gravitt FIG. 1, a chlorine dioxide analyzer 102.  Furthermore, Gravitt discloses three examples in paragraphs 40-42 producing a fluctuated chlorine dioxide concentration based on a changing feed amount of the acid reactant and the chlorate/reducing agent blend reactant) (see Gravitt paragraph 40 – “The resulting 2 and demonstrated a chlorate conversion efficiency of 96.6%.  The acid feed per kilogram…was 2.44 kilograms.”) (see Gravitt paragraph 41 – “The resulting chlorine dioxide solution contained 310-PPM ClO2 and demonstrated a chlorate conversion efficiency of 100%.  The acid feed per kilogram…was 2.54 kilograms.”) (see Gravitt paragraph 42 – “The resulting chlorine dioxide solution contained 264-PPM ClO2 and demonstrated a chlorate conversion efficiency of 100%.  The acid feed per kilogram…was 2.98 kilograms.”).

Regarding Claim 21:
The combination of Gravitt in view of Gill teaches the method of claim 1, wherein Gravitt further teaches no chlorine gas is produced (see Gravitt paragraph 20 – “Since chlorine dioxide is not stable and safe when it its gaseous form, it must be produced on-site.”) (see Gravitt paragraph 25 – “…chlorine dioxide is formed in a rapid, controllable, simple, safe and high efficient manner using a novel apparatus…Removal of the reaction products from the reaction zone can be accomplished by using a vacuum generated by a water flow eductor, or other means, wherein the chlorine dioxide is immediately placed in an aqueous solution…”).






Other References Considered
Charles, Gary et al. (WO 03/000586 A1) teaches a process for producing chlorine dioxide including a programmable logic controller and a chlorine dioxide analyzer.

Gill et al. (US 2005/0150520 A1) teaches a similar method of simultaneously cleaning and disinfecting industrial water systems.

Cooper et al. (US 2003/0203827 A1) teaches a similar method of simultaneously cleaning and disinfecting industrial water systems.











Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objection regarding claim 13 has been considered and is withdrawn.
A new 112(a) claim rejection is made regarding claims 1-19 and 21 (see above).
Regarding the amended claim limitations in independent claims 1 and 13, Gravitt teaches wherein the feeding of the acid and the chlorate salt is done after determining the chlorine dioxide level in the process water, the ORP of the process water, or the pH of the process water (Examiner’s note:  The system controller 10, connected to the input and output devices (such as the sensors, the acid tank and the chlorate salt tank), receives information from the chlorine dioxide analyzer 102, the pH meter 104, and the ORP meter 105, and then responds correspondingly.  As a result, it is inherent the feeding of the acid and the chlorate salt (a response by the system controller) is done after the measurements via the sensors) (see Gravitt paragraph 33 – “…a control system comprised of a System Controller 10, connected to input and output devices needed to control the system operation including a flow monitor for motive water 101, a chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105, and a user interface 105.”) (see Gravitt paragraph 38 – “The system controller 10 receives information input via the user interface 105 and/or the flow monitor for motive water 101, the chlorine dioxide analyzer 102, interface to a digital control system 103, pH meter 104, ORP meter 105.  The system controller 10 will respond with the appropriate production rate, or shutdown, or alert as appropriate to the current demand or conditions.”).
Furthermore, although Gravitt teaches a separate acid storage tank with a separate corresponding pump and feed pipe, and a separate chlorate storage tank with a separate corresponding pump and feed pipe for treating process (motive) water, Gravitt does not specifically teach treating process water in a cooling tower and also does not explicitly teach wherein feeding the acid and feeding the chlorate salt do not occur at the same time, as recited in amended, independent claims 1 and 13.
	Gill teaches a method of cleaning and disinfecting industrial water in a cooling tower (see Gill paragraph 20 – “…a method of simultaneously cleaning and disinfecting an industrial water system…”) (see Gill paragraph 69 – “These industrial water systems include…cooling water systems, including open recirculating, closed and once-through cooling water systems…”) (see Gill paragraph 116 – “If a cooling tower has been cleaned and disinfected by the method of the instant claimed invention…”) (see Gill paragraph 132 – “These industrial water systems consist of evaporative cooling towers, open re-circulating, closed and once-through cooling water systems…”) including feeding an acid (see Gill paragraph 64 – “an acid;”) (see Gill paragraph 78 – “The acid is selected from the group consisting of…hydrochloric acid, sulfuric acid…”) (see Gill paragraph 80 – “The amount of acid added to the water of the industrial water system depends upon what type of industrial water system…a cooling water system, then the amount of acid added is that required to achieve and maintain a pH…People of ordinary skill in the art know how to calculate how much of each acid would be required in order to achieve the desired pH by taking into account Inhibited hydrochloric acid is then added to the water.  Sufficient hydrochloric acid is added such that the pH of the water is from about 2.0 to about 3.0…while continuing to add whatever acid is required in order to maintain a pH of from about 2.0 to about 2.5…”), and feeding a chlorate salt (see Gill paragraph 63 – “a Compound selected from the group consisting of the alkali salts of chlorite and chlorate or a mixture thereof…”) (see Gill paragraph 71 – “The compound is selected from the alkali salts of chlorite and chlorate and mixtures thereof.  These alkali salts include…sodium chlorate…”) (see Gill paragraph 76 – “The amount of sodium chlorate or potassium chlorate added to the water of the industrial water system depends upon what type of industrial water system…a cooling water system, then the amount of sodium chlorate added is from about 1 ppm to about 1000 ppm…”) (see Gill paragraph 163 – “Sufficient sodium chlorite (NaClO2), take from the chemical stockroom, is added to the system water such that its concentration in the water is 100 ppm…”), wherein feeding the acid and feeding the chlorate salt do not occur at the same time (do not overlap) (see Gill paragraphs 61-65 – “providing an industrial water system; adding to the water of said industrial water system a compound selected from the group consisting of the alkali salts of chlorite and chlorate or a mixture thereof; and an acid; and wherein said acid is added before the Compound is added, or the acid is added after the Compound is added;”).
Gravitt and Gill are analogous inventions in the art of teaching a water treatment system and method including feeding an acid and a chlorate salt into a water stream.  It would have been obvious before the effective filing date of the claimed invention to one not at the same time) to treat process water in a cooling tower, as taught by Gill, in order to allow the acid and the chlorate salt compound to circulate and mix effectively and efficiently and to further produce more chlorine dioxide (see Gill paragraphs 81-82 – “Either the acid is added before the Compound or the Compound is added before the acid…The advantage of the instant claimed invention is that it is possible to obtain continuous generation of chlorine dioxide disinfectant throughout the water system while also achieving simultaneous acid cleaning…allows a certain amount of circulation of the Compound and acid prior to their reaction to create chlorine dioxide.  This means more chlorine dioxide is created farther away from the point of addition of the Compound and the acid.”).











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                        

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773